Citation Nr: 1427141	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-14 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for restless leg syndrome, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a gastrointestinal condition, to include acid reflux, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for arthritis.

8.  Entitlement to service connection for a back condition, to include lumbar, thoracic, and cervical spine, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 and February 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes the claimed conditions to service in the Persian Gulf.  His DD-214 confirms service in Southwest Asia.  The Veteran was afforded VA examinations in connection with the claim, but they are inadequate.  Thus, a remand is warranted to obtain new examinations.  

The June 2010 VA examination included diagnoses of CFS, acid reflux, tension headaches, insomnia, and restless leg syndrome; all "by history."  A diagnosis of disability "by history" does not typically indicate the presence of the disability at the time of the examination.  However, for several of the diagnoses, the Veteran was noted to be taking medication and receiving treatment; likely indicators of the presence of the disability.  

In addition to the questionable diagnoses, the examiner offered inadequate opinions.  The VA examiner opined that the Veteran's acid reflux, headaches, insomnia, restless leg syndrome, and low back condition are not likely related to service because the conditions either began after service or were not noted in service treatment records.  The examiner did not address whether the claimed conditions are due to an undiagnosed illness.  The examiner also noted that there is no current CFS or documentation of the condition in the Veteran's service medical records.  The examiner concluded that it could not opine as to whether CFS is likely related to the Veteran's active military service without mere speculation, but did not explain the basis for the inability to provide a more definitive opinion.  No opinion was provided on the etiology of the Veteran's degenerative joint disease of the thoracic spine.

The claim for insomnia is further complicated by the opinion in a July 2010 VA psychiatric examination that the Veteran was diagnosed with insomnia, but the condition is a manifestation of anxiety and depressed mood, and it is severe enough to warrant individual clinical attention and a separate diagnosis.  

Furthermore, at the October 2013 hearing, the Veteran testified that he has arthritis in his fingers and muscle soreness in his knees, arms and elbows.  The June 2010 VA examiner did not address the Veteran's arthritis or muscle and joint pain.  Thus, it is necessary to obtain an adequate VA examination and medical opinion on the etiology of the Veteran's arthritis and muscle and joint pain, including whether these conditions are manifestations of an undiagnosed illness or unexplained multisymptom illness related to his service in the Persian Gulf. 

The Board also finds that the Veteran should be afforded a new VA examination and opinion for his back condition.  The VA examiner did not provide a nexus opinion for the Veteran's degenerative joint disease of the thoracic spine.  The Veteran submitted a September 2011 letter from his private physician, Dr. F.D who evaluated the Veteran for chronic neck pain, back pain and headaches.  Dr. F.D. stated that "[g]iven [the Veteran's] history of neck and back pain and history of activities in the military, it is as likely as not that this chronic condition could be the result of military activities."  That opinion conflicts with the opinion provided by the June 2010 VA examiner a year earlier, who noted that the Veteran's low back condition is not related to service because there is no documentation of a chronic low back condition in service or immediately after service.  Given the conflicting opinions, on remand, the examiner should clarify whether the Veteran's back, neck and headache conditions are related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination (with consideration that the Veteran had confirmed service in the Persian Gulf) to address the current nature and likely etiology of the Veteran's claimed conditions of CFS, acid reflux, headaches, insomnia, muscle and joint pain, restless leg syndrome, and arthritis and spine.  The claims folder should be made available to the examiner for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not that any of the claimed disabilities are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether they are more likely than not that the symptoms are due to a known diagnosable disease entity. 

(b)  If there are known clinical diagnoses, the examiner should expressly identify these underlying diagnoses.  For each known clinical diagnosis, the VA examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that the currently demonstrated disability is due to an event or incident of the Veteran's service.  

The examiner must specifically address the opinion provided by Dr. F.D. that the headache, neck and back disabilities "could be the result of military activities." 

The examiner is advised that a diagnosis "by history" is not sufficient to establish a current diagnosis. 

All opinions expressed by the examiner should be accompanied by a complete rationale.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2  Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, addressing all the evidence of record, including recently submitted evidence.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



